                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        Civil Action No: 3:17-CV-00652-RJC-DSC

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                       Plaintiffs,                                     ORDER

     v.

 FRITO-LAY NORTH AMERICA, INC.,

                       Defendant.


       THIS MATTER is before the Court on Defendant’s “Motion to Compel Production of

Documents” (document #53) and the parties’ briefs and exhibits.

       In its Reply brief, Defendant states that the parties have reached agreement regarding

Requests for Production Nos. 15 and 16. The only unresolved issue is whether Plaintiffs must

respond to Request for Production No. 7. Defendant seeks production of communications arising

after the close of discovery in the Trademark Trial and Appeal Board proceedings where Plaintiffs’

own consumers use “pretzel crisps” and related terms in lower case letters.

       For the reasons stated in Defendant’s briefs, the Court concludes that Defendant is entitled

to complete responses to Request for Production No. 7.

       IT IS THEREFORE ORDERED that:

       1. Defendant’s “Motion to Compel Production of Documents” (document #53) is

           GRANTED as to Request for Production No. 7. Within fifteen days of this Order,

           Plaintiffs shall produce all documents responsive to Request for Production No. 7. in

           the format as they are kept in the ordinary course of business, along with accompanying




                                                1
   metadata. Plaintiffs shall identify all responsive documents that were not retained

   during the course of litigation.

2. The parties shall bear their own costs at this time.

3. The Clerk is directed to send copies of this Order to the parties’ counsel and to the

   Honorable Robert J. Conrad, Jr.

SO ORDERED.               Signed: March 26, 2019




                                          2
